     Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 1 of 23 PageID #: 1219



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


CONSTELLIUM ROLLED PRODUCTS
RAVENSWOOD, LLC,

                              Plaintiff,

v.                                                     CIVIL ACTION NO. 2:18-cv-01404

UNITED STEEL, PAPER AND FORESTRY,
RUBBER, MANUFACTURING, ENERGY, ALLIED
INDUSTRIAL AND SERVICE WORKERS
INTERNATIONAL UNION, AFL-CIO/CLC, et al.,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiff Constellium Rolled Products Ravenswood, LLC’s

(“Constellium”) Motion to Vacate Arbitration Award. (ECF No. 28.) For reasons stated more

fully below, Plaintiff’s Motion to Vacate Arbitration Award is DENIED.

                                           I.   BACKGROUND

        Plaintiff Constellium is a Delaware limited liability company with its principal place of

business located in Ravenswood, West Virginia. (ECF No. 1 at ¶ 1.) Defendants United Steel,

Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers

International Union, AFL-CIO/ CLC and United Steel, Paper and Forestry, Rubber,

Manufacturing, Energy, Allied Industrial         and   Service   Workers   International   Union,

AFL-CIO/CLC, Local 5668 (collectively, the “Union”), are an international labor organization


                                                  1
   Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 2 of 23 PageID #: 1220



and local chapter that represent certain hourly maintenance and production employees at

Constellium’s Ravenswood, West Virginia plant. (ECF No. 1 at ¶ 2.)

           A. Dispute that Led to Arbitration

       This consolidated action arises out of Constellium’s unilateral decision to alter benefits

available to its Medicare-eligible retirees. (See ECF No. 12 at 4–5, ¶ 13–14.) The Union and

Constellium have been parties to several collective bargaining agreements (“CBA”s) from 1999

to the present. (See ECF No. 11 at 4.) The most recent CBA, and the one that is the subject of

this action, was entered into by the parties on September 19, 2017 and is effective through

September 19, 2022. (ECF No. 12 at 2, ¶ 5.)

       Article 10 of the CBA establishes a grievance procedure for disputes between the parties.

(Id. ¶ 6.) It defines a grievance as, “any differences . . . between the Company and the Union as

to the meaning or application of the provisions of this Agreement, or as to any question relating to

the wages, hours of work, or other conditions of employment of any employee[.]” (ECF No.

12-1 at 11 (CBA).)    The Article further establishes a four-step process for resolving grievances

with the final step being arbitration. (See id.) In order to reach arbitration, the CBA provides

that a representative from the International Union must appeal a Step 3 denial of a grievance

within 30 days. (See id. at 12.)

         Article 10 also establishes the jurisdiction and authority of the arbitrator. (ECF No. 12-

1 at 13 (CBA).) In pertinent part, this Article states

       The [arbitrator] shall have jurisdiction and authority only to interpret, apply or
       determine compliance with the provisions of this Agreement, memoranda,
       supplements, etc., insofar as shall be necessary to the determination of grievances
       appealed to the [arbitrator]. The [arbitrator] shall not have jurisdiction or authority
       to add to, detract from or alter in any way the provisions of this Agreement,
       memoranda, supplements, etc.

                                                 2
   Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 3 of 23 PageID #: 1221




(Id.)
        Article 15 of the CBA, governs current and retired employees’ health benefits and states

the following:

        A.       Group Insurance

        1.       The group insurance benefits shall be set forth in booklets entitled
                 Employees’ Group Insurance Program and Retired Employees’ Group
                 Insurance Program, and such booklets are incorporated herein and made a
                 part of this 2017 Labor Agreement by such reference.

        2.       It is understood that this Agreement with respect to insurance benefits is an
                 agreement on the basis of benefits and that the benefits shall become
                 effective on September 19, 2017, except as otherwise provided in the
                 applicable booklet, and further that such benefits shall remain in effect for
                 the term of this 2017 Labor Agreement.

(See id. at 16.)    This benefit language is virtually identical to the language in previous CBAs,

with the only difference being the date of the identified CBA and the effective date. (See ECF

No. 5 at 3.)

        The parties also negotiated for and appended a “Cap Letter” to the CBA, which outlined

the benefits for employees who retired on or after January 1, 2003. (See ECF No. 12-1 at 18.)

The Cap Letter further states that these retirees are eligible for retiree medical coverage and

establishes the average annual contributions that Constellium would pay for all healthcare benefits

per each participating retiree who retired on or after January 1, 2003. (See id.) The Parties also

memorialized benefits in a Retired Employees’ Group Insurance Program Booklet that refers to

the summary plan description (“SPD”) for retiree health benefits. (See ECF No. 5 at 3, n.1.)

However, the parties disagree as to whether this booklet refers to the 1995 SPD or 2005 SPD.

(See id.) Nevertheless, both SPDs provide for group medical and drug coverage for retirees which

are to remain in effect for the term of the CBA. (See id.; see also ECF No. 6 at 5.)

                                                  3
   Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 4 of 23 PageID #: 1222



        On August 24, 2018, Constellium sent a letter to its Medicare-eligible retirees stating that,

starting January 1, 2019, Constellium was terminating the employer-provided group medical and

drug coverage for Medicare-eligible retirees and, instead, these retirees could purchase

supplemental Medicare insurance from Aon Retiree Health Exchange (“Aon”). (See ECF No. 12-

5 at 1.) The letter also stated that Constellium was establishing Health Reimbursement Accounts

(“HRA”s) into which Constellium would deposit $4,500 per year for each retiree and his or her

spouse. (See id.) These retirees were required to sign up for coverage with Aon by December 7,

2018 or forfeit the ability to utilize Aon or receive any deposit by Constellium into an HRA in the

future. (See id.)

        On September 7, 2018, the Union filed a grievance pursuant to the grievance process

outlined in Article 10 of the CBA. (See ECF No. 12-6.) This grievance stated that Constellium

“made a unilateral change to the Contract Agreement dated September 19[,] 2017 regarding the

agreed to cap letters which is encompassed with this Contract of September 19[,] 2017 . . . .” (Id.)

The grievance further requested that Constellium cease and desist this unilateral change. (Id.)

        On October 2, 2018, Constellium denied the grievance stating that the change did not

violate the CBA and that, to the extent that the change impacted retirees who retired under previous

CBAs, the change was allowed under the Fourth Circuit’s decision in Barton v. Constellium

Rolled Prod.-Ravenswood, LLC, 856 F.3d 348 (4th Cir. 2017). (ECF No. 12-7.) On November

2, 2018, Constellium filed an action for declaratory judgment requesting a declaration from this

Court regarding Constellium’s ability to make unilateral changes to the health plan for the above

group of retirees. (ECF No. 1.) The Union subsequently filed an action for a preliminary

injunction on November 7, 2018 and requested that the Court issue a preliminary injunction to stop


                                                 4
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 5 of 23 PageID #: 1223



Constellium from implementing the above healthcare changes prior to an arbitration award.

(2:18-cv-1414, ECF No. 1.) On December 4, 2018, this Court granted the Union’s motion for a

preliminary injunction and ordered Constellium not to terminate its provision of healthcare

benefits to its Medicare-eligible retirees pending arbitration. (ECF No. 16.)

           B. The Arbitration Award

       The dispute was thereafter submitted to an Arbitrator, Peter R. Meyers (“the Arbitrator”).

(ECF No. 28-3.) On September 16, 2019, the Arbitrator issued an award sustaining the Union’s

grievance and ordered Constellium to “[make] whole” all affected employees. (Id. at 23.) The

Arbitrator found that the grievance was not governed or barred by the doctrines of res judicata or

collateral estoppel based on the Barton litigation. (Id. at 13–16.) In particular, the Arbitrator

stated that the issue in Barton turned on the question of whether the retirees’ health benefits were

vested. (Id. at 12–13.) The Arbitrator contrasted this with the claim before him, reasoning that

“the Union’s substantive claims here do not depend on the nature of the benefits in question,

whether vested or durational.” (Id.) Rather, he found that the claim presented to him focused

entirely on the terms of the 2017 CBA and how those terms applied to Constellium’s proposed

unilateral change. (Id. at 13.) Therefore, the Arbitrator found the Union’s claim to be “separate

and distinct” from the claim raised in Barton. (Id.)

       The Arbitrator also reasoned that the Union was not barred from raising this issue before

him based on the Barton litigation. (Id. at 14.) The Arbitrator based this on the federal court’s

exercise of supplemental jurisdiction over contract-interpretation claims: “[T]he federal courts

possibly could have exercised supplemental jurisdiction to hear and resolve such claims, even

though federal courts do not have subject-matter jurisdiction over these claims.” (Id. at 14.)


                                                 5
   Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 6 of 23 PageID #: 1224



Finding that Constellium could not concretely establish that the Barton court would have exercised

jurisdiction over “contract-interpretation claims,” the Arbitrator reasoned it would be inappropriate

for him to prohibit the Union from bringing such claims before him. (Id. at 15.)

         Ultimately, the Arbitrator determined that Constellium violated the parties’ CBA “when

it unilaterally changed the health insurance benefits made available to its hourly Medicare-eligible

retirees who retired before the current [CBA] took effect.” (Id. at 23.) He based this on an

interpretation of the 2017 CBA, the 2005 SPD, and the 2017 Cap Letter, which he found obligated

Constellium to maintain retiree benefits through the term of the 2017 CBA.              (Id. at 21.)

Furthermore, he recognized that Constellium was not “forever locked” into maintaining the current

retiree benefits, but that such changes could not be made in the middle of the term of the CBA.

(Id. at 21–22.) Rather, such changes could be made upon the expiration of a CBA or with the

implementation of a new agreement. (Id. at 22.)

           C. Present Motion

       Constellium now asks this Court to vacate the Arbitrator’s award pursuant to the Federal

Arbitration Act. (ECF No. 28.) Constellium filed this Motion on December 11, 2019. (Id.)

After the parties agreed to extend the time to respond, (ECF No. 30), the Union filed a timely

response on January 27, 2020. (ECF No. 32.) Constellium filed its reply on February 14, 2020.

(ECF No. 33.) As such, this motion is fully briefed and ripe for adjudication.

                                  II.   STANDARD OF REVIEW

       “[J]udicial review of an arbitration award in federal court is ‘severely circumscribed’ and

‘among the narrowest known at law.’” Jones v. Dancel, 792 F.3d 395, 401 (4th Cir. 2015) (quoting

Wachovia Sec., LLC v. Brand, 671 F.3d 472, 478 (4th Cir. 2012)); see also PNGI Charles Town


                                                 6
   Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 7 of 23 PageID #: 1225



Gaming, LLC v. Mawing, 603 Fed.Appx. 137, 137–38 (4th Cir. 2015) (“In fact, ‘the scope of

judicial review for an Arbitrator's decision is among the narrowest of law because to allow full

scrutiny of such awards would frustrate the purpose of having arbitration at all . . . .’”) (citation

omitted). A court’s review, then, “must determine only whether the arbitrator did his job—not

whether he did it well, correctly, or reasonably, but simply whether he did it.” Mountaineer Gas

Co. v. Oil, Chemical & Atomic Workers Int’l. Union, 76 F.3d 606, 6085 (4th Cir. 1996).

       The Supreme Court has held that a court “must” confirm an arbitration award “unless” a

party to the arbitration shows that the award should be vacated under § 10 of the Federal

Arbitration Act. See Hall Street Assocs., LLC v. Mattel, Inc., 552 U.S. 576, 582 (2008). Pursuant

to § 10, an arbitration award can only be vacated on the following four grounds:

       (1) when the award was procured by corruption, fraud, or undue means; (2) when
       there was evident partiality or corruption on the part of an Arbitrator; (3) when an
       Arbitrator was guilty of misconduct in refusing to postpone the hearing, upon
       sufficient cause shown, or in refusing to hear evidence pertinent and material to the
       controversy; or of any other misbehavior causing prejudice to the rights of any
       party; or (4) when an Arbitrator exceeded his or her powers, or so imperfectly
       executed them that a mutual, final, and definite award upon the subject matter
       submitted was not made.

9 U.S.C. § 10. Additionally, the Fourth Circuit has held that “an arbitration award may be vacated

when the Arbitrator ‘manifestly disregards’ the law.” Jones, 792 F.3d at 401 (citing Wachovia

Sec., 671 F.3d at 483).

                                       III.    DISCUSSION

       In its motion to vacate, Constellium argues that the doctrines of res judicata and collateral

estoppel apply to its initial unilateral action, and that the Arbitrator’s decision manifestly

disregarded the application of these doctrines. (ECF No. 29 at 5–9.) Constellium asserts that the

application of res judicata and collateral estoppel represent an “independent ground meriting

                                                 7
   Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 8 of 23 PageID #: 1226



vacatur of the award,” (Id. at 7), but further assert five additional grounds which all relate to the

Arbitrator’s analysis of res judicata and collateral estoppel.        (Id. at 7–16.)    Essentially,

Constellium argues that the Arbitrator’s award manifestly disregarded the law of res judicata and

collateral estoppel; relied on misstatements of fact such that the Arbitrator exceeded or imperfectly

executed his powers; failed to draw its essence from the present CBA because the Arbitrator

ignored the parties’ adoption of the holdings in Barton; and violated the public policies supporting

res judicata and collateral estoppel. (Id.) Constellium additionally argues that the Arbitrator

exceeded his authority by issuing an award that does not draw its essence from the parties CBA

because the parties’ agreement does not cover past retirees. (Id. at 17.) Finally, Constellium

offers evidence that its proposed changes stand to benefit the retirees, while recognizing it is not

an independent ground for vacatur. (Id. at 18.)

       The Court addresses each of these arguments in turn, beginning with whether the Arbitrator

manifestly disregarded the principles of res judicata and collateral estoppel.

           A. Manifest Disregard

       In order to show manifest disregard of the law, a plaintiff must show that: “(1) the disputed

legal principle is clearly defined and is not subject to reasonable debate; and (2) the arbitrator

refused to apply that legal principle.” Wachovia Sec., 671 F.3d at 483. See also Long John

Silver’s Rests., Inc. v. Cole, 514 F.3d 345, 349 (4th Cir. 2008) (“In order to secure judicial relief

on such grounds, it must be shown that the arbitrator, in making his ruling, was aware of the law,

understood it correctly, found it applicable to the case before [him], and yet chose to ignore it in

propounding [his] decision.”) (internal quotation omitted). The manifest disregard standard is “not

an invitation to review the merits of the underlying arbitration.” Wachovia Sec., 671 F.3d at 483.


                                                  8
    Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 9 of 23 PageID #: 1227



The plaintiff bears the burden of proving that the arbitrator did more than just misconstrue or

misapply the law. Id. at 479 n.5, 481. Thus, “[a]n arbitration award is enforceable even if the

award resulted from a misinterpretation of law, faulty legal reasoning or erroneous legal

conclusion[.]” Upshur Coals Corp. v. UMWA Dist. 31, 933 F.2d 225, 229 (4th Cir. 1991).

        Because Constellium raises the manifest disregard standard as to both res judicata and

collateral estoppel, the Court addresses each in turn. For the reasons discussed more fully below,

the Court finds that the Arbitrator did not manifestly disregard either doctrine.

                      a. Res Judicata

        “There are three elements necessary to trigger claim preclusion by res judicata: (1) a

judgment on the merits in a prior suit resolving (2) claims by the same parties or their privies, and

(3) a subsequent suit based on the same cause of action.” Aliff v. Joy Mfg. Co., 914 F.2d 39, 42

(4th Cir. 1990). Despite the relatively simple formulaic recitation of these elements, there is no

“simple test” to apply to a claim to determine whether it is precluded by res judicata. Id. at 43.

Every case will have different facts, and those facts will need to be applied within the framework

of the doctrine. Id.

        In the Barton litigation, Constellium announced that it intended to negotiate changes 1 to

the health benefits of retirees who had retired prior to January 1, 2003. Barton, 856 F.3d at 351.

The Union refused to bargain over this issue. Id. Therefore, Constellium notified the Union that

it intended to make these changes unilaterally beginning on January 1, 2013. Id. On that day,

Constellium made those changes. Id. The Union and several retirees who were to be affected

by this change brought a lawsuit against Constellium and alleged that the changes violated the


1
 The changes included extending a cap on contributions Constellium made to retiree health benefits and freezing its
Medicare Part B premium reimbursement amount for all hourly retirees at $99.90. Barton, 856 F.3d at 351.
                                                        9
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 10 of 23 PageID #: 1228



parties’ CBAs in violation of § 301 of the Labor Management Relations Act (“LMRA”) and § 502

of Employee Retirement Income Security Act (“ERISA”). Id.

       Following discovery, the parties filed cross motions for summary judgment before United

States District Judge Joseph R. Goodwin. Barton, 2016 WL 51262. The parties argued that the

claims turned on a single issue: Whether the retirees had a vested right to the health benefits. Id.

at *3. Judge Goodwin found that the benefits did not vest because of the clear and unambiguous

durational clauses contained in the prior CBAs. Id. at *4. These durational clauses established

that the benefits were to “remain in effect for the term of this . . . Labor Agreement.” Id. at *2.

Because this language unambiguously established that the parties did not intend for the benefits to

vest, the court found that Constellium did not violate the parties’ CBA. Id. at *4.

       On appeal, the Fourth Circuit held that the benefits did not vest, also basing its finding on

the “explicit durational language.” Barton, 856 F.3d at 352–53. In reaching this conclusion, the

Fourth Circuit also examined the SPDs and the Cap Letters. Id. at 353–54. The court found that

the language contained within the SPDs and Cap Letters only bolstered the conclusion that the

benefits did not vest. Id. at 354–55. The Fourth Circuit ultimately affirmed the decision of the

district court. Id. at 356.

       Here, the Court cannot agree that the Arbitrator manifestly disregarded the application of

res judicata to the dispute between the parties. The first two elements are presumed met, as both

Constellium and the Union were parties in the Barton litigation, which saw a judgment on the

merits. See Barton v. Constellium Rolled Products-Ravenswood, LLC, Civ. Action No. 2:13-cv-

03127, 2016 WL 51262 (S.D. W. Va. Jan. 4, 2016) aff’d by 856 F.3d 348 (4th Cir. 2017). This

Court, cognizant of its narrow scope of review, does not decide whether res judicata applies in


                                                10
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 11 of 23 PageID #: 1229



this context, but rather only decides whether the Arbitrator manifestly disregarded the law. The

Court cannot conclude that the Arbitrator did.

       Constellium’s argument fails because the Arbitrator demonstrably weighed the arguments

of the parties, applied the law to the facts, and found that res judicata did not apply:

       I find that a clear understanding of the Barton litigation reveals that the claims
       raised there are separate and distinct from what the Union is arguing in the instant
       arbitration proceeding. Before the federal courts in Barton, the Union presented
       two claims based solely upon federal law, specifically citing ERISA and LMRS
       [sic]. These claims rested upon the Union’s allegation that the retiree benefits at
       issue there had vested. As will be discussed more fully below, the Union did not
       raise any claims before the federal courts in Barton based upon the proper
       interpretation and application of the parties’ collective bargaining agreement under
       accepted principles of contract interpretation in labor and employment law. It is
       immediately evident that the claims raised through the grievance at issue were not
       raised in Barton.

(ECF No. 28-3 at 13–14.)

       Under the manifest disregard analysis, the Court cannot vacate an award simply because

the arbitrator misconstrued or misapplied the law. See Wachovia Sec., 671 F.3d at 483. Rather,

a plaintiff must show that there is a clearly defined legal principle that is not subject to reasonable

debate and that the arbitrator refused to heed that legal principle. Id. at 483. This requires a

showing that the arbitrator recognized the law or principle, understood it, found it applicable before

him, and still refused to abide by it. Long John Silver’s, 514 F.3d at 349. Despite Constellium’s

consternation with the Arbitrator’s award, Constellium has failed to show manifest disregard as to

res judicata.

                   b. Collateral Estoppel

       Collateral estoppel, otherwise referred to as “issue preclusion,” is a subset of the res

judicata doctrine. See In re Microsoft Corp. Antitrust Litigation, 355 F.3d 322, 326 (4th Cir.

2004). Like res judicata, collateral estoppel “forecloses the relitigation of issues of fact or law
                                               11
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 12 of 23 PageID #: 1230



that are identical to issues which have been actually determined and necessarily decided in prior

litigation in which the party against whom [collateral estoppel] is asserted had a full and fair

opportunity to litigate.” Id. (quoting Sedlack v. Braswell Servs. Group, Inc., 134 F.3d 219, 224

(4th Cir. 1998)). To establish collateral estoppel, the proponent must show that

       (1) the issue or fact is identical to the one previously litigated; (2) the issue or fact
       was actually resolved in the prior proceeding; (3) the issue or fact was critical and
       necessary to the judgment in the prior proceeding; (4) the judgment in the prior
       proceeding is final and valid; and (5) the party to be foreclosed by the prior
       resolution of the issue or fact had a full and fair opportunity to litigate the issue or
       fact in the prior proceeding.

Id.

       Constellium argues that the Arbitrator manifestly disregarded the law of collateral estoppel

when he recognized that collateral estoppel was at issue, but then failed to analyze it and summarily

stated that the law did not apply. (ECF No. 29 at 9.) Constellium asserts that the Arbitrator

“attempted the ruse of shielding his award by stating the issue of collateral estoppel without

discussing it,” and cites Clinchfield Coal Co. v. Dist. 28, United Mine Workers of Am. & Local

Union No. 1452, 720 F.2d 1365, 1369 (4th Cir. 1983) to stand for the proposition that this is a

basis for vacating the award. (ECF No. 29 at 9.)

       The Union, however, argues that the Arbitrator did address collateral estoppel, in that he

opined that the Barton courts did not consider “contract-interpretation claims” such as the one

before the Arbitrator. (ECF No. 32 at 12.) Because the Arbitrator found that the Barton courts

did not “actually determine” those contract-interpretation claims, (Id.), the Union claims the award

is immune from review and not subject to collateral estoppel.

       Again, mindful of the limited scope of review of the award, this Court cannot say that the

Arbitrator manifestly disregarded the law of collateral estoppel. Indeed, the question of whether

                                                  12
    Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 13 of 23 PageID #: 1231



the Union could have brought the so-called “contract-interpretation claims” before the Barton

courts—which would then have subsequently barred the Union from asserting the issue before the

Arbitrator—is a question not easily answered. Regardless, the Court need not reach this analysis,

as the Arbitrator’s award did not manifestly disregard the law of collateral estoppel. Simply, the

Court cannot say that the Arbitrator’s analysis “fell beyond the scope of a reasonable debate.” See

Jones, 792 F.3d at 403.

          Far from completely ignoring the issue, as Constellium argues, the Arbitrator did in fact

analyze the application of collateral estoppel, even if the analysis itself was inartful, if not

ambiguous. (ECF No. 28-3 at 14–15.) For example, the Arbitrator found that “[t]he federal

courts deciding the Barton litigation were not asked to address contract-interpretation claims of

the type made here, and they accordingly did not consider and/or resolve any such claims.” (Id.

at 15.)    The Arbitrator additionally found that, unlike the core issue in Barton, the claims

presented before him did not depend on the nature of the benefits, i.e., whether the benefits were

vested. (Id. at 12.) The Arbitrator even labelled the issue as “something of a red herring in this

arbitral proceeding.” (Id.)         Further, the Arbitrator, mistakenly or not, expressed hesitation as to

whether the federal courts in Barton would have exercised their jurisdiction to hear such contract-

interpretation claims had they been brought by the Union. 2 (Id.) Even if the Arbitrator’s analysis

is somewhat ambiguous, and even uncertain, he did address the argument such that this Court

cannot accept Constellium’s argument that it was ignored. But, even if the award is ambiguous,




2
  This Court cannot determine whether the Arbitrator meant that the contract-interpretation claims in Barton would
have been ordered to arbitration, much like the dispute in this very matter, or whether he implied that federal courts
lacked jurisdiction to interpret the contract. However, this determination is not of significance to the Court’s overall
findings regarding the award.

                                                          13
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 14 of 23 PageID #: 1232



ambiguity alone cannot be a reason to vacate an award. See Brown & Pipkins, LLC v. Service

Employees International Union, 846 F.3d 716, 724 (4th Cir. 2017) (“To require an arbitrator to

address every single provision of any relevance whatsoever in a contract would be to require an

arbitrator’s award to be free of ambiguity—a standard we have rejected.”).

        Moreover, under the manifest disregard standard, the Court cannot replace an arbitrator’s

findings with its own, absent a showing that the arbitrator refused to apply a clearly defined and

recognized principle. See Wachovia Sec., LLC v. Brand, 671 F.3d 472, 473 (4th Cir. 2012). The

Court cannot overturn an award even if it believed that the arbitrator misinterpreted the law.

Jones, 792 F.3d at 401 (quoting Wachovia Sec., 671 F.3d at 478 n.5). However, because the

Court’s review under the manifest disregard standard is not “an invitation to review the merits of

the underlying arbitration or establish that the arbitrator misconstrued or misinterpreted the law,”

the Court’s analysis ends here. Id. at 402 (internal quotations and citations omitted). This Court

cannot say that the Arbitrator manifestly disregarded the law as to collateral estoppel.

            B. Exceeded Authority – Misstatements of Fact Relating to Barton Litigation

        As its next basis for vacatur, Constellium argues that the Arbitrator’s decision rests on

“clear misstatements of historical fact” and renders the award “baseless” and “without reason or

support.” (ECF No. 29 at 11.) Constellium argues that the Union did in fact bring a contract

interpretation claim in the Barton litigation, leading to the Arbitrator’s disregard of the law of res

judicata. (Id.) Further, Constellium argues that the Arbitrator ignored the “implicit” holding in

Barton, that “past retirees’ benefits did not outlive the CBA under which each respective individual

retired.”   (ECF No. 33 at 15.)      Because of these failures, Constellium maintains that the




                                                 14
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 15 of 23 PageID #: 1233



Arbitrator “exceeded his powers or so imperfectly executed them that vacatur of the award is

proper.” (Id. at 15.)

       The Union again maintains that the Arbitrator’s award should be upheld on this basis

because of the limited scope of review the Court undertakes. (ECF No. 32 at 13.) But, even if

the review was not so limited, the Union argues that there was no error on part of the Arbitrator.

(Id.) Instead, the Union argues, the Arbitrator focused on the substantive differences between the

grievance before him and the claims brought in the Barton litigation to distinguish the two actions.

(Id. at 14–15.) Finally, the Union asserts that the Arbitrator cannot be found to have violated the

implicit holding of Barton because there was no such holding. (Id. at 15–16.)

       Despite the deference afforded to arbitration awards, courts should overturn awards when

the “award violates well-settled and prevailing public policy, fails to draw its essence from the

[CBA] or reflects the arbitrator’s own notions of right and wrong.” Mountaineer Gas Co., 76

F.3d at 608 (citing United Paperworkers Int'l Union v. Misco, Inc., 484 U.S. 29, 38 (1987)).

Therefore, an arbitrator cannot “‘ignore the plain language of the contract’ to impose his ‘own

notions of industrial justice.’” PPG Indus. Inc. v. Int'l Chem. Workers Union Council of United

Food and Commercial Workers, 587 F.3d 648, 652 (4th Cir. 2009) (quoting Misco, 484 U.S. at

38). The court’s review, then, “must determine only whether the arbitrator did his job—not

whether he did it well, correctly, or reasonably, but simply whether he did it.” Mountaineer Gas

Co., 76 F.3d at 608. In order to determine whether the arbitrator did his job, the court should

analyze “(1) the arbitrator's role as defined by the Agreement; (2) whether the award ignored the

plain language of the Agreement; and (3) whether the arbitrator's discretion in formulating the

award comported with the essence of the Agreement's proscribed limits.” Id. (citing United


                                                15
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 16 of 23 PageID #: 1234



Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 597 (1960)). An

arbitrator’s award fails to draw its essence from the CBA when the award is not “rationally

inferable from the contract.” Patten v. Signator Ins. Agency, Inc., 441 F.3d 230, 235 (4th Cir.

2006) (quoting Apex Plumbing Supply, Inc. v. U.S. Supply Co., 142 F.3d 188, 193 n.5 (4th

Cir.1998)).

       The parties’ CBA establishes that “[t]he [arbitrator] shall have jurisdiction and authority

only to interpret, apply or determine compliance with the provisions of this Agreement,

memoranda, supplements, etc., insofar as shall be necessary to the determination of grievances

appealed to the [arbitrator].” (ECF No. 12-1 at 13.) This Court cannot overturn an arbitration

award simply because a party, or even the reviewing court, believes the arbitrator misinterpreted

the law. See Jones, 792 F.3d at 405–06. See also Upshur Coals, 933 F.2d at 229 (“Not only is

an arbitrator's fact finding and contract interpretation accorded great deference, but its

interpretation of the law is accorded deference as well.”). “[A] plaintiff seeking relief under this

provision bears the ‘heavy burden’ of showing that the arbitrator acted outside the scope of the

authority granted by the parties in their contract, by ‘issuing an award that simply reflects his own

notions of economic justice.’” See Jones, 792 F.3d at 405 (quoting Oxford Health Plans LLC v.

Sutter, 569 U.S. 564, 569 (2013)). Constellium has failed to meet that burden.

       Constellium’s argument that the Arbitrator failed to consider or recognize the implicit

holding of Barton holds little merit. The Arbitrator examined the decisions and concluded that

Constellium had construed the Barton cases too broadly:

       In arguing that the Barton decisions recognized its authority to make unilateral
       changes to group health benefits applicable to those who retired prior to the
       effective date of the current Agreement, [Constellium] has stretched the Barton
       decisions beyond their logical and reasonable meaning. The Barton decisions are

                                                 16
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 17 of 23 PageID #: 1235



       far narrower than [Constellium] suggests, in that they focus on the finding that
       retiree health benefits are not vested, leading to the conclusion that the Union could
       not sufficiently prove the federal claims that it advanced in that litigation. The
       Barton decisions do not state that [Constellium] may unilaterally change retiree
       health benefits at any time, or even that [Constellium] may unilaterally change
       retiree health benefits at all.

(ECF No. 28-3 at 20–21.) Simply, the Arbitrator did what he was asked to do. See Long John

Silver’s, 514 F.3d at 353. The Arbitrator determined the procedural issues, (See ECF No. 16 at

11), and then he applied the facts to the parties’ CBA to determine whether the CBA had been

violated. (See ECF No. 28-3.) The Court does not determine whether the Arbitrator did his job

well, correctly, or reasonably, but simply, whether he did it. Long John Silver’s, 514 F.3d at 349.

Therefore, the Court finds that the Arbitrator did not exceed or so imperfectly execute his authority

in rendering his award.

           C. Essence of the Agreement

       Constellium’s next argument is that the Arbitrator’s award failed to draw its essence from

the parties’ CBA because the Arbitrator ignored the holdings in Barton. (ECF No. 29 at 13.)

Constellium argues that the parties adopted the holdings of the Barton litigation into their

agreement because there has been no material change in the provisions.              (Id. at 14–15.)

Therefore, Constellium argues that the Arbitrator “exceeded his powers” by ignoring or misreading

binding precedent and “rewrote the parties’ agreement.” (Id. at 15.)

       The Union argues that the parties could not have adopted a holding that would allow

Constellium “the right to make unilateral changes to past retirees’ health benefits,” (See id.),

because the Barton courts made no such holding. (ECF No. 32 at 16.) The Union argues that

Constellium’s “persistent mischaracterization” of Barton will not change its holding, and

therefore, Constellium’s argument should be dismissed. (Id.)

                                                 17
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 18 of 23 PageID #: 1236



         This Court has already addressed the Arbitrator’s decision as to how Barton affects the

instant grievance. What Constellium argues is nothing more than an “impermissible attack on the

correctness of the arbitrator’s decision.” Brown & Pipkins, LLC v. Serv. Emps. Int’l Union, 846

F.3d 716, 724 (4th Cir. 2017). As discussed more fully above, the Arbitrator considered and

analyzed the decisions in Barton and found that they did not apply. Finding that the decisions did

not apply, he weighed the merits of the parties’ arguments and interpreted the agreement.

Constellium’s argument that the Arbitrator’s award failed to draw its essence from the agreement

fails.

            D. Public Policy

         As its next ground for vacatur, Constellium argues that the Arbitrator’s award violates the

well-settled and prevailing public policies of res judicata and collateral estoppel. (ECF No. 29 at

15.) Constellium argues that these public policies provide a finality to disputes between parties

and frees individuals from the cost, time, and effort of litigation. (Id.) Constellium bases this

argument on the Union allegedly withholding alternative theories of relief, such that they can

“simply argue that theory on a different day in a new action.” (Id.) Because the Arbitrator’s

award threatens these public policies, Constellium asserts the award should be vacated.

         The Union counters that the Arbitrator’s award raises no such concerns for the simple fact

that the Arbitrator found that the doctrines of res judicata and collateral estoppel did not apply.

(ECF No. 32 at 17.) Further, the Union cautions the Court against the use of “public policy” as

the grounds for vacatur, describing its use as a “two-edged sword.”          (Id. (internal citation

omitted.)) The Union then cites the public policy favoring arbitration as a means of “private,

peaceful resolution” as a prime example of these countervailing interests. (Id.)


                                                 18
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 19 of 23 PageID #: 1237



       Constellium’s argument again stems from its perceived failure by the Arbitrator to

correctly apply res judicata and collateral estoppel. As discussed more fully above, the Court

rejects this argument relating to those doctrines. As a final note, this Court is wary to vacate an

arbitration award based on a public policy argument. Indeed, the public policy argument is often

a two-edged sword. See Westvaco Corp. v. United Paperworkers Int’l Union, AFL-CIO ex rel.

Local Union 676, 171 F.3d 971, 977 (4th Cir. 1999). Vacating an award on public policy grounds

runs a dangerous risk of “erod[ing] the strong public policy favoring the private, peaceful

resolution of industrial disputes.” Id. Nonetheless, because the Court has already addressed the

Arbitrator’s decision regarding res judicata and collateral estoppel, Constellium’s argument fails.

           E. Exceeded Authority – Express Contractual Language

       Constellium argues two final grounds for vacating the Arbitrator’s award, both unrelated

to res judicata and collateral estoppel. First, Constellium argues that the Arbitrator exceeded his

authority by deciding an issue not presented to him when he stated that “[a] unilateral change[] . .

. may only take effect in conjunction with the implementation of a new [CBA].” (ECF No. 29 at

17 (alterations in original).) Second, Constellium argues that the Arbitrator impermissibly read a

“loophole” into the parties’ CBA when the Arbitrator determined that the parties had bargained

over benefits for past retirees. (Id. at 17–18.) Rather, Constellium asserts that the parties’ CBA

only pertains to employees, not past retirees. (Id.) Therefore, Constellium argues the Arbitrator

exceeded his authority and the award does not draw its essence from the agreement.

       The Union counters that the Arbitrator did not exceed his authority because the statement

Constellium identified was not the Arbitrator’s ultimate finding. (ECF No. 32 at 18.) Further,

the Union argues that the Arbitrator interpreted the CBA to find that the parties had indeed


                                                19
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 20 of 23 PageID #: 1238



bargained over retiree benefits. (Id.) Finally, the Union notes that Constellium’s argument that

they had only bargained over current employees is inconsistent with the 2017 CBA, the parties’

past practice, and Constellium’s position in Barton. (Id.)

       First, the Arbitrator was asked to decide two issues:

       1. Whether the instant grievance is governed or barred by application of the
          doctrines of res judicata and/or collateral estoppel based upon the Barton
          litigation?

       2. Whether [Constellium] violated the parties’ current collective bargaining
          agreement when it unilaterally changed the health insurance benefits made
          available to its hourly Medicare-eligible retirees who retired before the current
          Agreement took effect?

(ECF No. 28-3 at 2.) The statement the Arbitrator makes that Constellium takes issue with

appears on page 22 of the award: “A unilateral change, like a negotiated change, may only take

effect in conjunction with the implementation of a new collective bargaining agreement.” (Id. at

22.)

       Upon review of the Arbitrator’s award, the Court finds no error with this out-of-context

statement. Viewed in its entirety, it is readily apparent that the Arbitrator did not exceed the scope

of the issues presented to him:

       As [Constellium] itself has indicated on Page 33 of its Opening Brief here, “after
       the expiration of each CBA since at least 1988, the Company had the option of
       making unilateral changes to the benefits offered to retirees, as opposed to current
       employees.” While this Arbitrator is not confirming whether such changes may
       be made on a unilateral basis, the Agreement language makes clear that any changes
       to these benefits may take effect only with the implementation of the parties’ next
       contract. Consequently, I hold only that the retiree benefits in question must be
       maintained, unchanged, through the entire term of the 2017 Agreement.

       ***

       If [Constellium] wishes to attempt a unilateral change to retiree benefits, then any
       such change cannot take effect during the term of the 2017 Agreement. A

                                                 20
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 21 of 23 PageID #: 1239



       unilateral change, like a negotiated change, may only take effect in conjunction
       with the implementation of a new collective bargaining agreement. Of course, if
       [Constellium] does attempt to implement such a unilateral change, then the Union
       may challenge that action through the courts or through arbitration.

(Id. at 21–22.) The Arbitrator did not dictate when Constellium could make unilateral changes,

but rather interpreted the parties’ CBA and applied it to the unilateral change Constellium

proposed. In his analysis, the Arbitrator interpreted the CBA to mean that the benefits must be

maintained through the entire term of the agreement. The CBA grants the Arbitrator authority to

“interpret, apply or determine compliance with the provisions of this Agreement, memoranda,

supplements, etc.,” (see ECF No. 12-1 at 13), and that is precisely what the Arbitrator did. See

Westvaco Corp., 171 F.3d at 975. Constellium’s first argument fails.

       Next, Constellium argues that the Arbitrator “impermissibly read into the CBA language

that does not exist.” (ECF No. 29 at 17.) Essentially, Constellium argues that the Union does

not represent past retirees, and the parties did not bargain over past retirees’ benefits, so therefore,

the Arbitrator impermissibly granted an award he was not authorized to bestow when he found the

past retirees’ benefits were secured through the term of the CBA. (Id. at 17–18.)

       This argument fails as well. Under the limited scope of review, the Court determines

whether the Arbitrator did his job. Mountaineer Gas Co., 76 F.3d at 608. This requires the Court

to determine “(1) the arbitrator's role as defined by the Agreement; (2) whether the award ignored

the plain language of the Agreement; and (3) whether the arbitrator's discretion in formulating the

award comported with the essence of the Agreement's proscribed limits.” Id. An arbitrator’s

award fails to draw its essence from the CBA when the award is not “rationally inferable from the

contract.” Patten v. Signator Ins. Agency, Inc., 441 F.3d 230, 235 (4th Cir. 2006) (quoting Apex

Plumbing Supply, Inc. v. U.S. Supply Co., 142 F.3d 188, 193 n.5 (4th Cir.1998)). Under this

                                                  21
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 22 of 23 PageID #: 1240



review, the Court finds the Arbitrator performed his role within the authority granted to him by

the parties’ agreement.

        The parties’ CBA establishes that “[t]he [arbitrator] shall have jurisdiction and authority

only to interpret, apply or determine compliance with the provisions of this Agreement,

memoranda, supplements, etc., insofar as shall be necessary to the determination of grievances

appealed to the [arbitrator].” (ECF No. 12-1 at 13 (CBA).) Recognizing that the Union has a

“statutory obligation” to represent current employees, and that no such obligation exists as to past

retirees, the Arbitrator found that 2017 CBA, which contains a “specific reference to and provision

for retiree group health insurance benefits,” covers past retirees. (ECF No. 28-3 at 16–17.) The

Arbitrator also recognized that, while the parties may not have bargained extensively over the

issue, and in fact only agreed to “carry forward language from prior contracts,” the inclusion of

Article 15(A) within the 2017 CBA was sufficient by itself to demonstrate the parties negotiated

over past retiree benefits. (Id. at 17.) Based on the foregoing, the Court finds that the Arbitrator

exercised the authority granted to him by the parties and that his award drew its essence from the

CBA.

            F. Evidence to Benefit Past Retirees

        While not a ground for vacatur of the Arbitrator’s award, Constellium makes a final offer

to present evidence, to the extent it is relevant, that the proposed unilateral change will benefit past

retirees. (ECF No. 29 at 18.) The Union, of course, disputes that the evidence is relevant to this

Court’s review or is otherwise beneficial to retirees, and itself offers, even “while entirely

irrelevant,” evidence that the Union offered a proposed Union-administered Medicare plan in

response to the unilateral changes proposed by Constellium. (ECF No. 32 at 19, n.6.)


                                                  22
  Case 2:18-cv-01404 Document 34 Filed 06/11/20 Page 23 of 23 PageID #: 1241



       Neither party’s evidence is a ground for vacatur or affirmation of the Arbitrator’s award.

The evidence is wholly irrelevant to this review. Therefore, the Court denies Constellium’s offer

to present further evidence.

                                     IV.    CONCLUSION

       For the reasons discussed above, the Court DENIES Constellium’s Motion to Vacate

Arbitration Award. (ECF No. 28.)

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:         June 11, 2020




                                               23
